 In the Matter of ALABAMA POWER COMPANYandINTERNATIONALBRoTmuuIooDOF ELECTRICALWORKERSCase No. C-1127.-Decided December 2,'1939ElectricUtility Industry-Interference,Restraint,and Coercion:anti-unionstatements bysupervisors-Company-Dominated Unions:interference with, dom-ination and support of ; IndependentUnion heldsuccessor of two EmployeesAssociations;first Employees Associationformed byCompany ; second EmployeesAssociation formed withthe Company's assistance-Check-off:held assistanceto EmployeesAssociation-Remedy: company ordered to disestablish second Em-ployees Association,order not to affect accident,health,and hospitalizationinsurance program; to refrain from recognizing Independent Union;Companyordered to returnto employeesdues checked off.Mr. Samuel LangandMr. C. Paul Barker,for the Board.Martin, Turner and McWhorter,byMr. Hobart A. McWhorterandMr. P. W. Turner,of Birmingham, Ala., for the respondent.Mr. 0. A. Walker,of Birmingham, Ala., andMr. James Preston,ofWashington, D. C., for the I. B. E. W.Miss Carol Agger,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the InternationalBrotherhood of ElectricalWorkers, herein called the I. B. E. W.,the National Labor Relations Board, herein called the Board, by theRegional Director for the Fifteenth Region (New Orleans, Louisiana),issued its complaint and notice of hearing dated September 12, 1938,againstAlabama Power Company, Birmingham, Alabama, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and (2) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.The complaint, as amended, contained certain allegations concerningthe nature of the respondent's business and, in respect to unfair laborpractices, alleged in substance that on or about July. 30, 1934, the18 N. L. R. B., No. 78.652 ALABAMA POWER GOMPAN'Y653respondent originated a plan of employee representation, named theAlabama Power Employees' Representation Association, herein calledthe Representation Association, and from July 30, 1934, up throughAugust 1935, dominated and interfered with the administration ofthe Representation Association and contributed financial and othersupport thereto; that in May, June, July, or August, 1935, the re-spondent assisted in the formation of a labor organization known asAlabama Power Company Employees' Association, herein called theEmployees' Association and has at all times since dominated and inter-fered with its administration, and has contributed financial and othersupport thereto; that the respondent by pay-roll check-offs has col-lected dues in excess of $10,000, in behalf of the Employees' Associa-tion; that on or about July 23, 1938, the respondent assisted in theformation of a labor organization called the Independent Union ofAlabama Power Employees, Inc., herein called the Independent, andhas at all times since that date dominated and interfered with itsadministration and has contributed financial and other supportthereto; and that between July 5, 1935, and September 1, 1938, therespondent has discouraged membership of its employees in theI.B. E. W. in a number of ways specified in the complaint and byother acts and conduct.The complaint, and amendments thereto,and the notice of hearing were duly served upon the respondent andthe I. B. E. W.On September 27, 1938, the respondent filed a motion to dismiss theproceedings on the grounds that the complaint failed to set forth factsto show that the Board had jurisdiction to entertain the proceedings;that the facts set forth in the complaint were insufficient to show thatthe respondent had dominated or interfered with the three labor or-ganizations, or that the respondent had interfered with, restrained,or coerced its employees; that the Act is null and void because it de-prives the respondent of its property without due process of lawcontrary to the provisions of the Fifth Amendment to the UnitedStates Constitution in that the Act exempts from its operation powersystems similar to the respondent's which are operated by politicalbodies; and that the charge upon which the complaint is based is de-ficient in that it does not state the address of the labor organizationmaking the charge, the names of the individuals involved, and thetime and place of occurrence.'On September 27, 1937, the respondent filed an answer to the com-plaint as amended, and on November 28, 1938, filed a further answerto an amendment to the complaint which was made during the hear-ing.The respondent in its answers, without waiving its motion to1 This motion was renewed before the Trial Examiner at the beginning of the hearingand isruled on below. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDdismiss, admitted that it assisted in the formation of the Representa-tion Association and made financial contributions thereto from July30, 1934, to July 5, 1935, but denied that it dominated or interferedwith the Representation Association ; denied that it assisted in theformation of the Employees' Association or dominated or interferedwith its administration or contributed support thereto, but stated thatsome meetings of the Employees' Association may have been held uponthe respondent's property without its express approval or disapproval;stated that upon the basis of individual authorizations it deducted$7,115.40 from the salary due its employees and has paid the same tothe Employees' Association; denied that it dominated, interfered with,or assisted in the formation or administration, of the Independent;and denied that it had interfered with, restrained, or coerced its em-ployees in the exercise of the rights guaranteed by Section 7 of theAct and alleged that if any supervisory employees have participatedin acts resulting in interference, restraint, or coercion of the employees,such participation was beyond the scope of their authority and inviolation of instructions.After several postponements, notices of which were served upon theparties, the hearing opened in Birmingham, Alabama, on November 3,1938, before D. Lacy McBryde, the Trial Examiner duly designated bythe Board, and closed on December 7, 1938.The Board and the respondent were represented by counsel and theI.B. E. W. by an International Representative.At the beginning ofthe hearing the Independent moved to intervene in the proceedings.This motion was denied by the Trial Examiner.Full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At the be-ginning of the hearing, at the conclusion of the Board's case, and atthe end of the hearing, the respondent renewed its previously filedmotion to dismiss the proceedings.The Trial Examiner denied themotion on the first occasion and reserved ruling upon the second twooccasions.The motion is hereby denied.The Trial Examiner alsoruled upon a number of other motions and objections to the admissionof evidence during the course of the hearing.The Board has reviewedall the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On January 17, 1939, the Trial Examiner issued his IntermediateReport finding that the respondent had engaged in and was engagingin unfair labor practices within the meaning of Section 8 (1) and(2) and Section 2 (6) and (7) of the Act.He recommended thatthe respondent cease and desist from interfering with, restraining,or coercing its employees in the exercise of their rights to self-organization, to form, join, or assist the I. B. E. W. or any other ALABAMA POWER COMPANY655labor organization, to bargain collectively through representativesof their own choosing and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection;that the respondent cease and desist from dominating or interferingwith the formation and administration of the Representation Asso-ciation, the Employees' Association, the Independent, or any otherlabor organization, and from contributing financial or other supportthereto; and that the respondent withdraw all recognition from theIndependent as representative of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, and other conditions ofemployment and completely disestablish, the Independent as suchrepresentative.On January 27, 1939, the respondent filed its exceptions to theIntermediate Report and on March 8, 1939, it filed a brief in supportthereof in which it again renewed its motion to dismiss the com-plaint.On March 11, 1939, the I. B. E. W. filed a brief. Pursuantto notice, a hearing for the purpose of oral argument on the excep-tions was held before the Board at Washington, D. C., on September14, 1939, in which the respondent and the I. B. E. W. participated.The Board has considered the exceptions to the IntermediateReport and, except in so far as they are consistent with the findings,conclusions, and order set forth below, finds them to be withoutmeritUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAlabama Power Company, the respondent, is an Alabama corpo-ration having its principal place of business in Attalla, Alabama.Ninety per cent of its voting stock is owned by The Commonwealthand Southern Corporation, a Delaware corporation. It is engagedchiefly in the business of generating, selling, and distributing elec-trical energy for lighting, power, and other purposes.The respondent as the principal supplier of power in. theState of AlabamaAt the end of 1937, the respondent was supplying power eitherdirectly or indirectly to 672 communities in 64 of the 67 countiesof the State of Alabama, including the cities of Mobile, Birmingham,Montgomery, Gadsden, and Anniston; there being a total of over226,000 customers whose power requirements were being met by the 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent.2The respondent 'is the sole supplier of electrical energyto well over half the area of the State of Alabama, some portionsbeing served by cooperatives, municipal systems, and about eightother private utilities.Of these private utilities, the BirminghamElectric Company, which serves theCityof Birmingham and vicin-ity, generated no power at all during the year 1937, and obtainedits total supply from the respondent which is its ordinary practice.The respondent also supplies power in substantial amounts to fourother private utilities which operate in the State of Alabama.8The cooperatives and municipal systems, which serve a compara-tively small portion of the State, are supplied with electrical energyeither by the respondent, by the Tennessee Valley Authority or bytheir own plants.The Tennessee Valley Authority supplies powerto about 14 municipalities and to a few small towns.The recorddoes not disclose how many of the municipal systems and coopera-tives purchase power from the respondent.In addition to this business the respondent buys and distributes asmall amount of gas to consumers in the vicinity of Phenix City,Alabama, operates a local bus system serving the City of Hunts-ville,Alabama, and vicinity, and a street-railway system servingthe City of Tuscaloosa, Alabama, and vicinity.The respondent's transmission and receipt of power acrossState linesThe respondent owns and operates six hydro-electric plants andseven steam plants in the State of Alabama at which all the respond-ent's electricity is generated.The respondent also owns and operatessubstations and transmission lines in the State of Alabama for thedistribution of the electricity generated at the various plants.Anumber of these transmission and distribution lines are connectedat the borders of the State of Alabama with the transmission anddistribution lines of the Georgia Power Company, the Gulf PowerCompany, the Southern Tennessee Power Company, and the Missis-sippi Power Company.4 The only break in these transmission linesat the State border is in ownership; the lines continue unbroken2 In the year 1937, the respondent sold 111,405,455 kilowatt-hours for residential anddomestic use; 20,440,284 kilowatt-hours for rural use; 1,031,508,588 kilowatt-hours forcommercial and industrial use; and 7,319,255 kilowatt-hours for street and highwaylighting.8 Three of these companies,the Baldwin County Power Company, Tallassee Mills UtilitiesCompany and the Tuskegee Light and Power Company, generated no current by theirown facilities during 1937,and purchased from the respondent respectively 639,000,3,525,797, and 4,016,400 kilowatt-hours.4 The Commonwealth and Southern Corporation owns all the common stock of thesecompanies.These companies are in turn interconnected with other companies with theresult that the respondent is frequently a part of an interconnected system extendingas far as Ohio. ALABAMA POWER COMPANY657in a physical sense.The respondent, in selling to and exchangingpower with these companies, delivers power to and receives powerfrom them which is metered at the Alabama border.5During theyear 1937, the respondent delivered approximately 20 per cent ofthe total amount of energy produced by it to the above-named com-panies for use in States other than the State of Alabama. In itsannual report to the Federal Power Commission for the year endedDecember 31, 1937, the respondent summarized its sale and inter-change of power with other utility companies as follows :Name of companyKilowatt-hours,total deliveries,and receipts IReceivedDeliveredMississippi Power Company____________________________________________71, 440147,065, 487Gulf Power Company-------------------------------------------------------------------44,717,122Georgia Power Company------------------------------------------------79,571,158340,795, 220Tennessee Electric Power Company8______________.___________________-2,332,00098,977,907IThese figures include both sales and exchanges.The respondent's report breaks them down into thetwo elements,sales and exchanges of power, as well as reporting the total deliveries and receipts.2 99 per cent of the common stock of the Tennessee Electric Power Company is owned by The Common-wealth and Southern Corporation.It is noted that the respondent in its answer refers to deliveries to theSouthern Tennessee Power Company, but does not report any deliveries to this Company in its AnnualReport.However,in the registration statement filed with the Securities and Exchange Commission, TheCommonwealth and Southern Corporation explains that the Southern Tennessee Power Company, awholly owned subsidiary of The Commonwealth and Southern Corporation,owns the transmission lineover which is transmitted electrical energy purchased by the Tennessee Electric Power Company from therespondent. It therefore,appears that deliveries to the Southern Tennessee Power Company were for theuse of the Tennessee Electric Power Company and are reported in the above table as deliveries to the latter.The annual reports for the same year to the Federal Power Com-missionof these four companies show that a substantial portion ofthe total power used by them during the year 1937 was received fromthe respondent."'The respondent urges in its brief that this delivery of power toother utility companies at the State line is incidental to its mainbusiness and that in all but two instances was a sale of surplus powerupon the basis of "when, as and if available" and that a cessationof power supply from the respondent would not affect the free flowof commerce in the States served by the four above companies sincethey have other sources of power within their respective States suf-ficient to supply their demands.While it may be that the respondentviews such deliveries as "incidental" deliveries of surplus power, it5The respondent owns no transmission lines outside the State of Alabama.e The report shows :CompanyPower gener-ated kw-h.Power purchased and interchanged(in gross)kw-h.Gulf Power Company___________48,60452,372,872 (44,717,122 from the respondent).Mississippi Power Company____23,990,511151,654,287(147,065,487 from the respondent).Georgia Power Company________1,502,636,635475,182,440(340,795,220 from the respondent).Tennessee Electric Power Corn-pany.927,935,507226,689,680(98,877,907 from the respondent). 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDis noted that approximately 20 per cent of the total power generatedby the respondent in 1937 was delivered to the companies providingservices in other States.It further appears from the record thatthese deliveries are a continuing characteristic of the respondent'sbusiness.7Thus the respondent has delivered and received a substan-tialamount of energy, which moves across State lines, fora numberof years, and the record does not disclose that this practicehas ceased.It is immaterial that the respondent is not legally bound to make allthese deliveries in the absence of a surplus.The respondent, by its contention that the free flow ofcommercewould not be affected by a cessation of its operations because the fourcompanies have other sources of power available, may intend tourge either or both of two contentions: (1) that the sale and inter-change of power at the border does not result in a movement acrossState lines within the meaning of "commerce"as itis defined in theAct since no material thing moves; or (2) that such cessation wouldnot hamper the interstate activities of the customers of the fourcompanies since their needs could be met by the companies in otherways.We think it clear that the delivery of power at the Alabamaborder into the connecting lines of the four utility companies doesresult in the movement of poweracrossStatelinesand that this iscommercewithin the meaning of the Act, even though the precisenatureof the movement cannot be fully explained.8The secondrThe respondent's report to the Federal Power Commission for July 1938,entitled "Report of Move-mentof Electrical Energy Across State Lines,"discloses receipts and deliveries as follows:Name of company in adjoining StateMississippiPower Cc---------------------------------------------Gulf Power Cc---------------------------------------------------Georgia PowerCo-------------------------------------------------Tennessee Electric Power Cc--------------------------------------Grand total-------------------------------------------------Kilowatt-hoursReceived14,175,4383,804,93029, 616, 4865,184, 9305, 780----------------6,299,2283,200Delivered6,308,20852, 781, 784The respondent summarized its deliveries and receipts of power for the years 1934,1935, and 1936 asfollows:193619351934Georgia PowerCompany---Tenn. Elec. Power Com-pany---------------------Miss. Power Company-----Gulf Power Company------Deliveredkw-h.Receivedkw-h.Deliveredkw-h.Receivedkw-h.Deliveredkw-h.Receivedkw-h.379, 027,29481, 673, 568380,173, 76058, 419, 032851,777,42876, 278, 44846, 752, 60259,4008,42 6, 40050,20014,183,200632,400135,149, 7146,228110, 251, 2738,00092, 785,20397, 77237, 218, 94729,888, 448-----------27, 819,689E.W. Robinson,the respondent's vice president in charge of operations,testified that all the inter-connected systems feed power into what is in effect one system when they are all generating power andthat it is impossible to ascertain the source of a particular unit of energy.As a result of the connection ofthe respondent's lines with those of the other companies, the respondent's facilities would automaticallysupply more power to the other companies if some break-down should occur in their generating facilities. ALABAMA POWER COMPANY659possible contention is also without merit. It appears from the recordthat the four utility companies could not completely and immediatelymeet the demands of their customers. The Georgia Power Companycould take care of its "essential load" only by dropping one of itslarge secondary customers. If the cessation of the respondent's opera-tions took place at a time when the load levels were high and theweather dry, the companies would require a number of hours to"bring in" their reserve steam plants. In any event the diversionof interstate commerce from the respondent to other suppliers woulditself suffice to establish the relation of the respondent's operationsto the flow of interstate commerce. .The respondent as supplier of power to instrumentalities of interstatecommerceThe respondent supplies large amounts of electrical energy at anumber of different points to the principal interstate railroads run-ning in and out of Alabama carrying mail, passengers, and freight inand out of the State .9 These railroads use electric power for anumber of purposes including the lighting of offices, stations, tele-graphic offices, and interlocking towers, and the operation of signalswhich govern the movement of trains, the machinery in the shops,locomotive turn tables, and to some extent for the operation of grainelevators and coal conveyors.The present normal operations of therailroads are dependent upon electric power.Certain make-shifts "ocould be employed to continue their operations should the power becut off, although their employment would result in slowing the rail-roads' activities.The respondent also supplies large quantities of electricity to theSouthern Bell Telephone and Telegraph Company at a number ofpoints in the latter's system."'This Company supplies telephoneservice to the whole State of Alabama except the extreme south-eastern portion, and its system is connected with systems servingother States and foreign countries and with ships at sea by means ofradio telephone.It also supplies teletypewriter services to the Asso-Southern Railway Company ; Seaboard Airline Railway Company ; Central of GeorgiaRailway Company ; Atlanta, Birmingham and Coast Railway Company ; L. & N. RailwayCompany ; Tennessee, Alabama, and Georgia Railway Company ; Alabama Great SouthernRailway Company ; St. Louis and San Francisco Railway Company ; Mobile and OhioRailroad Company ; Gulf, Mobile and Northern Railway Company ; Illinois Central Rail-road ; Atlantic Coast Line Railway Company ; and Western Railway of Alabama.10 For example, the orders for train movements would have to be sent over commerciallines instead of the railroads' own telephone systems.The effect of the cessation of thepower supply upon commercial telephone system is discussed below.11The Southern Bell Telephone and Telegraph Company buys power from municipalsystems inthe towns of Sheffield, Tuscumbia, Florence, Athens, Guntersville, Dothan,and Sylacauga. 660DECISIONSOF NATIONALLABOR RELATIONS BOARDciated Press, the United Press, sundry newspapers, radio stations,12and stockbrokers 13 and furnishes facilities to carry radio programsoriginating at New York City or Chicago from the central networkstations to stations associated with the network.14The primary useto which the Southern Bell Telephone and Telegraph Company putselectrical energy is the charging of storage batteries which supplythe power to the telephone system. It also uses power for lights,for running various calculating machines, ringing machines, and foroperating teletypewriter machines. If the electric power over theState were shut off, the Southern Bell Telephone and Telegraph Com-pany could operate its telephone service until the storage batteries randown, a period of from 24 to 48 hours, and after that would have toobtain emergency equipment at those exchanges where it had noemergency generating systems.This would require considerable timeand expense.The respondent furnishes electric power to the three principal air-ports in Alabama, which are located at Birmingham,15 Mobile andMontgomery, and for the United States Army Airport at Montgomery.These airports are used as stopping places for several airlines on inter-state journeys where freight,mail,and passengers are picked up anddischarged.At the airports, electricity is used to operate radio beamsto allow instrument flying, boundary lights, beacons, and flood lights,all of which are essential for the safety of planes landing at night.The respondent also supplies power to bus and trucking companies,United States Post Offices, and other United States government of-fices and facilities including the U. S. Lighthouse Department andthe Inland Waterways Corporation, the Western Union Company,Postal Telegraph Company, numerous newspapers, Railway ExpressAgency, Federal Barge Lines, a number of radio stations, railroadsother than those above mentioned, warehouses at the State Docks atMobile, the cold-storage plant operated by the State Docks Com-mission, the State and Municipal Docks at Mobile, and to the coalingstation for ships at Mobile.12 Radio stations use the teletypewriter to communicate with central network stationsoutside the State of Alabama.78 Stockbrokers use the teletypewriters to take and transmit quotations and orders,ordinarily to and from points outside the State of Alabama.u One or more radio stations located in each of the cities of Birmingham, Montgomeryand Mobile, Alabama, have connections with and broadcast the programs of national radionetworks.15 The Birmingham Electric Company supplies power to the Birmingham Airport.Wehave found above that the Birmingham Electric Company ordinarily procures all theelectricity distributed by it from the respondent. ALABAMA POWER COMPANY661The respondent as supplier of power to industries engaged ininterstate commerceAnswers to questionnaires submitted to industrial concerns locatedinAlabama, and introduced pursuant to a stipulation between theBoard and the respondent that such answers should be consideredas though given by duly qualified witnesses,"' indicate that at least49 industrial concerns, which do a substantial interstate business, arewholly or almost wholly dependent upon power supplied by therespondent for their normal operation.17-The respondent contends that the contribution of these concerns tointerstate commerce is "relatively small and lacks those elements ofimportance to commerce which would make applicable the principleslaid down in the Consolidated Edison Case." 18Even if this werea material consideration'19 there are, as we have pointed out, a largenumber of industrial concerns dependent upon the respondent forpower to carry on their normal operations.Some of these concernsmake a very large contribution to interstate commerce.We considerthe respondent's contention to be without merit.From the foregoing it is evident, and we find, that the respondent isthe principal supplier of electrical energy in the State of Alabama;that it transmits and receives substantial quantities of power acrossState lines; that it supplies large amounts of power to instrumentali-ties of interstate commerce and to industries engaged in interstatecommerce; that the normal operation of these instrumentalities andindustries is dependent upon power supplied by it ; and that a labordispute between the respondent and its employees which resultedin the interruption of the respondent's operations would affect theflow of large amounts of electrical energy across State lines, andwould seriously hamper, and in some cases paralyze, the operationsof railroads, telephones, and other instrumentalities of interstatecommerce and the operations of various industries engaged in inter-state commerce.'*The respondent did not waive its objection to the materiality of such testimony byentering into the stipulation.17 Included among these plants are:Goodyear Tire and Rubber Co.of Alabama;PepperallManufacturing Co.; Nestles Milk Products,Inc. ; Bemis Brothers Bag Co.; E. I. du Pontde Nemours&Co.; and many textile mills and coal mines.Other concerns, not soincluded, such as the Republic Steel Corporation and the Sloss-Sheffield Steel & IronCompany ordinarily rely upon the respondent's power but have substitute or supplementarysources of power available to them.18 Consolidated Edison Co., et al. v. National Labor Relations Board et al.,305 U. S. 197.39 "... we can perceive no basis for inferring any intention of Congress to make theoperation of the Act depend on any particular volume of commerce affected more thanthat to which courts would apply the maxim de minimus."National Labor Relations Board v.Fainblatt etal.,306 U. S. 601. 662DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THEORGANIZATIONS INVOLVEDThe International Brotherhood of ElectricalWorkers is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership all employees in the respondent's productionand distribution departments and power plants except office em-ployees, general foremen, supervisory employees ranking higher thangeneral foremen, and superintendents of hydro-electric and steamplants.Alabama Power Company Employees' Representation Associationwas an unaffiliated labor organization admitting to membership allemployees of the respondent who had been employed by the re-spondent for at least sixty days, except employees identified withthemanagement of the respondent, such as executive officers, gen-eral office department heads and assistants, division managers, man-agers of districts serving more than 1000 customers, division super-intendents and assistants, district superintendents, division salessupervisors, division auditors, district auditors, chief load dispatcher,plant superintendents and assistants, shop superintendents, and gen-eral foremen.Alabama Power Employees' Association is an unaffiliated labororganization with a membership eligibility rule identical with thatof the Representation Association, set forth above.Independent Union of Alabama Power Employees, Inc., is an in-corporated, unaffiliated labor organization admitting to membershipall the respondent's regular employees except those identified withthe management, such as executive officers, general office departmentheads, division managers, managers of districts serving more than1000 customers, division superintendents, shop superintendents, andgeneral foremen, and those employees holding equivalent or highertitles or positions with authority to hire and discharge.III.THE UNFAIR LABOR PRACTICESIn our consideration of the unfair labor practices we are met atthe outset by the respondent's contention that the Board and theI.B. E. W. are estopped from pressing the charges here involvedbecause two elections have been held at the instance of the I. B. E. W.with knowledge of the respondent's activities with respect to theRepresentationAssociation and the Employees' Association.The'first of these elections was held in 1934 under the auspices of theNational Labor Board 20 between the I. B. E. W. and the Represen-20 Set up in connectionwithSection 7(a) of theNational IndustrialRecovery Act,48 Stat. 195.See Public ResolutionNo. 44, 73rd Cong., and ExecutiveOrder of June29, 1934, pursuantthereto. ALABAMA POWER COMPANY663tation Association.Since this election was held pursuant to a lawother than that under which these charges are brought, the I. B. E. W.is not estopped from pressing charges even if it then had knowledgeof the respondent's activities with respect to the RepresentationAssociation.This Board had nothing to do with the 1934 electionand cannot be bound by the acts of another agency which was actingpursuant to the terms of another law.The second election was held under the auspices of this Boardpursuant to the consent of the I. B. E. W. and the respondent inNovember and December 1937.The Employees' Association was noton the ballot and took no formal part in the election.The I. B. E. W.was defeated by about 84 votes in this election.While in the inter-estsof the effective administration of the Act, the Board may, in itsdiscretion, refuse to issue an order when its agents have previouslyrepresented to an employer that if he consents to an election pendingcharges will not be pressed'21 the respondent here advances no evi-dence that any such representations were made.Even where nosuch representations are made, the Board has refused to considerevents occurring prior to a consent election where the union lateralleged to be dominated has appeared on the ballot and where theemployer, subsequent to the time it consented to the election, has notengaged in unfair labor practices which show a continuity withconduct and attitude prior to such consent.22Herethe Employees'Association did not appear on the ballot; moreover,as wefind below,the respondent continued its unfair labor practices after the electionof November 1937 and these practices were a continuation of theunfair labor practices indulged in prior to that time.The Boardwill therefore, in its discretion, consider evidence relating to unfairlabor practices engaged in prior to the election of November 1937.We now consider such evidence.A. Alabama Power Company Employees' Representation Association1.The organization of the Representation AssociationPrior to spring 1934, there was no labor organization among therespondent's employees.In about March of that year the I. B. E. W.initiated an organizing campaign, carried on largely by a group ofemployees who had become interested in the I. B. E. W. The re-spondent's attitude toward labor organization was by that timealready known to at least one of the individuals, J. C. McIntosh, who21 SeeMatter of Oodchaum Sugars,Inc.andSugar Mill Workers'Union, Locals No.21Wand No.2188, 12 N. L. R. B. 568;Matter of Shenandoah-Dives MiningCompanyandInternational Union of Mine, Mill & Smelter Workers, Local No.26,11 N. L.It.B. 885.22 SeeMatter of Hope Webbing CompanyandTestileWorkers Organizing Committee ofthe C. I. 0., Local No. 14,14 N. L.R. B. 55.283029-41-vol. 18-43 664DECISIONSOF NATIONALLABOR RELATIONS BOARDwas activein starting the I. B. E. W. organization.Around thefirstof the year Superintendent Cox of JordanDam,23in handingtoMcIntosh a letter sent to McIntosh bearing the return addressof William Green of the American Federation of Labor, said, "McIn-tosh, you realize that the company is opposed to organized labor."McIntosh replied that he was aware of the respondent's attitudeand Cox warned him, "Now, I don't know what is in that letter, butif I am called on for any informationas regards organization atthis plant, I will have to tell them about thisletter." 24Late in March or, early April 1934, Superintendent of ProductionNeeson told McIntosh that the I. B. E. W. could go ahead and com-pleteits organizationif it liked but that if it did so there would notbe enough men left at Jordan Dam to hold a meeting.25 A few monthslater, in June 1934, McIntosh was transferred from his position as clerkat Jordan Dam to a job painting houses at the Gorgas steam plant.Upon his arrival at Gorgas, McIntosh was informed by SuperintendentLineberry that he knew McIntoshwas anI.B. E. W. member, thattherewas noneed for labor organization at Gorgas, that the menthere would not be interested in the I. B. E. W., and that the I. B. E. W.would not be successful on the respondent's properties.Lineberrythen introduced McIntosh to Foreman Packer, under whom McIntoshwas to work, and warned Packer that McIntosh was "full of I. B. E. W.ideas." BeAt about the same time Superintendent Cox asked R. R.Wade to go to work early one day.When Wade arrived, Cox talkedto him about the I. B. E. W. and asked him not to join.23 The superintendents of the respondent's various plants are in charge of the plants andpersonnel generally.They are under the supervision of Production Superintendent Neesonand are themselves superior to the plant foremen, who are sometimes referred to as"assistant superintendents."These superintendents,togetherwith Division Superin-tendents,are clearly important supervisory officials.Neeson is directly subordinate toVice-President Robinson,in charge of operations.24 Cox did not testify.The respondent objected to the admission of this testimonybecause it was not covered by the complaint and because the incident occurred prior tothe effective date of the Act.As to the first objection,it is valid only if the respondentwas not given an opportunity to rebut the testimony.In this case,however,at the closeof the Board's case,the respondent made a motion that the hearing be adjourned forseveral days, in order that the respondent might have time to prepare its defense, andthe motion was granted.The respondent had an opportunity to meet the evidence andwas given a fair hearing.The objection as to the occurrence of the incident prior tothe effective date of the Act is without merit since such matters are necessary to anunderstanding of the background and circumstances surrounding the formation of alabor organization which continued after the effective date of the Act and which we findbelow was the predecessor of another organization which existed for a considerable timeafter the effective date of the Act. See N. L.If.B. v. Pennsylvania Greyhound Lines,Inc., at at.,303 U. S. 261.During the hearing objections were made to other testimonyupon the same grounds.We do not feel it necessary to point out and deal with eachof these objections for in all cases where such testimony is relied upon,the aboveobservations apply.a'Neeson testified that he did not make such a statement.However, in view of Cox'sand other supervisory officials' statements of the respondent's attitude toward labororganizations,we are satisfied that McIntosh's testimony,summarized above, is sub-stantially correct.01Lineberry did not testify. ALABAMA POWPIR COMPANY665During the spring of 1934 James Barry, the respondent's vice presi-dent and general manager, was advised by the various division man-agers 21 that I. B. E. W. organizational activity was going on in certainparts of the respondent's system.On about June 1, 1934, Barry under-took to draft a plan of employee representation with the aid of Vice-President Robinson, Superintendent Neeson and McWhorter, the re-spondent's general legal advisor.Barry testified that he undertookthe preparation of the plan because he had been advised by a numberof supervisors that the employees desired a plan of representation forthe purposes of collective bargaining,28 and that the National Indus-trial Recovery Act had stimulated the employees' interest in collectivebargaining.The plan, as drawn by Barry, set up the RepresentationAssociation.The organizational scheme of the Representation Asso-ciationmay be generally described as an employees' representationplan.Under the, plan local departmental councils, such as the Account-ing Department Council for the Northern Division, were to be elected.One councilman was to be elected to these department councils for each20 members in that department. The councilmen elected as chairmenof each department council made up the Division Councils."Thechairmen of the various division councils made up the General Council.The plan provided that each councilman be an employee of 1 year'sstanding and that he forfeited his office upon his transfer or upon hisleaving the respondent's employ.The Departmental Councils wereempowered to negotiate with the respondent concerning matters re-lating to employees of their respective departments; the DivisionCouncils were similarly authorized with respect to the employees in theseveral divisions; and the General Council took care of matters ofinterest beyond the scope of the Departmental and Division Councils.27The respondent,for purposes of administration,has divided its operations into sixgeographical divisions,which are under the direction of the division managers for certainpurposes.It also divides its system into functional departments without reference togeographical location,such as the production department,the distribution department,and the like.Neeson,as already noted, is superintendent of the production department.In about May 1934 Foreman 0. L. Heath told Division Manager Hunter that he hadbeen asked to join the I. B. E. W., that he was not particularly interested but that hethought the employees needed some sort of organization,and asked Hunter if the respond-ent intended to make any response to the employees'demand for organization.Hunterreplied that he would take it up with"Birmingham" (the respondent's general offices)and let Heath know.Hunter never advised Heath as to what he had done. At about thesame time, Herbert Ross, an employee,was given some I. B. E. W. literature. by oneWilliams and a few days later Superintendents Neeson and Dawkins approached Rossand inquired whether Williams had seen him and what Williams had had to say.19The Division Councils consisted of the Northern Division,the Eastern Division,Western Division, Southern Division,Southeast Division,and Mobile Division which aregeographical divisions of the respondent's system.The local Departmental Councils underthese divisions are generally the Accounting,Distribution,Local Operations and Service,Sales, and Transmission departmental councils.In addition to these divisions the plansets up the General Office Division with six Departmental Councils under it, and theProduction Division Council.Under the Production Division Council are seven depart-mental councils,each representing one or more hydroelectric or steam-generating plant. 666DECISIONS OF NATIONAL LABOR RELAtrIONS BOARDBy the terms of the Barry plan, the reasonable and necessary ex-penses of the Representation Association were to be paid by therespondent and no duesor assessmentswere to be levied until a ma-jority of the employees had so voted at a special election.The planmade no provision for regular general membership meetings, althoughsuch meetings could be called locally by the Departmental Councils,divisionally by the Division Councils, and generally by the GeneralCouncil.In addition, divisional meetingsor generalmembership (bydivisions)meetings could be called by membership petitions bearingthe signatures of 20 per cent of all members in the Division and in theRepresentation Association, respectively.The plan alsomakesprovision for the arbitration of disputes withthe consent of the General Council and the management.The planwas to take effect upon the vote of a majority of the eligible employees.About July 30, 1934, Barry had packages of mimeographed copiesof the plan, together with a letter from himself to the employees,30 sentin bundles to the various divisions and districtofficesto be distributedto the employees.The plan was presented to the employees by thevarious superintendents and supervisors.At the Gorgas steam plant,Superintendent Lineberry presented the plan to the employees andinformed them that he did not think the men needed "any form ofdamnorganization."He explained that he had attended a superin-tendents' meeting where Barry had discussed the plan, and had toldBarry that if the respondent would restore the Christmas bonus andgive the employees a 10-per cent wage increase, he, Lineberry, thoughtthe "agitation"amongthe employees would stop.He further statedthat Barry had said that the respondent would have to give the em-ployees someform of organization.On August 9, 1934, an election was held in which the employees wereto indicate whether they wanted to be represented as proposed bythe Barry plan.This took place on the respondent's property duringworking hours.The majority of all the employees voted to accept theBarry plan.At the Magazine plant and in the Production Depart-ment $1 generally, however, the vote resulted in the defeat of the plan.Superintendent Ames of theMagazineplant then suggested to U. L.Gibson, an employee, that the plan should be givena trial to seewhether the men could not obtain the results they desired through the8°The letter advised the employees that an election would be held on August 9, 1934,on two propositions :(a)The question of whether the employees desire to organize for the purposeof having representation for collective bargaining.(b)The adoption of the tentative plan transmitted herewith as a basis forinitial operation, in the event organization is desired by a majority of the employees.The letter also stated that prior to August 9, 1934, the employees in each departmentshould select three tellers to conduct the election.31The Production Department operates the power-generating plants and some of thesubstations. ALABAMA POWER COM'PAN'Y667plan and that Gibson present the matter to the other employees of theplant in that way.The plan was then resubmitted to the men and onthe second vote they voted in favor of the plan.There was no re-submission of the plan to the Production Department generally.Shortly after the election, Foreman Pledger of the Gorgas plantinformed the employees that Superintendent Lineberry wanted to seethem in front of the office.When the men had assembled, Lineberryannounced the results of the election and said that the result was notas favorable as he thought it should be; that he thought that Superin-tendent Neeson did not deserve the slap he had received in the vote;and that if the employees could not see the matter the way the re-spondent saw it, he would work with them for 6 months or perhapsa year or two but if they could not come around to the respondent'sview they could seek work elsewhere. 3-Thereafter most of the menpresent at the meeting joined the Representation Association.Membership in the Representation Association was evidenced bythe employees' signatures to a document stating that those signingchose to become members. In at least two plants the superintendenttook the document to employees who had not signed and inquired ifthey wished to join.33One of these superintendents, Dawkins, toldan employee that it would look bad for his plant if the men did notjoin.One employee, Heath, who was at that time a foreman in theDistribution Department, did not join the Representation Association.He was called into Superintendent Hulbert's office and was questionedby Hulbert about his attitude toward the Representation Association.Heath said that he did not care to join.According to Heath, Hulbertthen spoke of the I. B. E. W. and said, "We didn't need a bunch ofnortherners to come down here and tell us southern people how to runour business, and that we didn't need that organization, and asked mewhich side I was on, the respondent's side" or the side of the I. B.E. W.; and warned Heath that if he did not drop out of the I. B. E. W.and join the Representation Association he would jeopardize his jobwith the respondent .34Superintendent Hollis of Mitchell Dam also continued to make therespondent's attitude toward the I. B. E. W. clear to the employeesduring the period when the Representation Association was being or-ganized.On one occasion, when Hollis was away, McRae and sevenother employees at Mitchell Dam joined the I. B. E. W.On Hollis'82 Gurley Hill testifiedthathe knew of four men who had voted against the plan. Ofthese, three are stillworking for the respondent.There isno evidence that the one nolonger working was discharged because of his vote onthe plan.Twoof the four becamemembers ofthe Representation Association.While it appears that the threatto dischargeemployeeswho did not accept the respondent's views on the plan was not carried out,the employees did not know at the time that the threat was made thatitwould not be.83Upon objection being made to this procedureat one plantby one of the tellers, thedocumentwas destroyedand another one placed on the desk at the plant for the employeesto sign.B4Hulbert did not testify. 668DECISIONSOF NATIONAL LABORRELATIONS BOARDreturn, he was told by the plant foreman that as soon as he had left8 or 10 men had joined the I. B. E. W.Hollis called these men into-hisoffice one by one.According to McRae, Hollis told him at his inter-view that the men had made a "terrible mistake"; that they would nothave joined the I. B. E. W. if Hollis had been there; and that therespondent was like a sturdy boat which had carried them through thedepression and the men had jumped off into a frail craft, the I. B.E.W., and it would probably sink with them.35Departmental councilmen were elected in August 1934.The chair-men of the departmental councils which made up the Division Councilsand the chairmen of the Division Councils whoj made up the GeneralCouncil were elected shortly thereafter and the organization of theRepresentation Association was complete.While itis clearthat the foregoing events, and other events recitedbelow, taking place prior to July 5, 1935, did not themselves constituteviolations of the Act, they reveal the respondent's course of conductover a period of years, the effects of which continued well beyondthe effective date of the Act.As a result, such events supply thenecessary background against which subsequent events may be moreaccurately evaluated.2.The Representation Association from September 1934 to August20, 1935, and the organization of the Employees' AssociationThe first Production Division Council meeting was held in the re-spondent's general offices in Birmingham on September 21, 1934.Oneof the councilmen who had arrived early met Superintendent of Pro-duction Neeson, who told him that the respondent would not recognizethe I. B. E. W. as a bargaining agency but would recognize the Repre-sentation Association.36OzHollis'version of the conversation was that he had said that he was greatly surprisedthat any employee who worked for him had thought he had to wait until he got out ofthe plant to join any organization and that was what he had informed the men ; and thathe had spoken of the respondent as a sturdy boat carrying the men through the depressionbut he had not said anything about the men jumping off Into a frail craft.We do not see why Hollis found it necessary to discuss the respondent's treatment ofthe employees during the depression if he did:not mean to imply that the men had com-mitted a disloyal act in joining the I. B. E. W.One, Parrish, who was apparently of thesame group,testified thatHollis had told him he was making a mistake in joining theI.B. E. W. and that he, Hollis,would not do so if he were Parrish.We find that thestatement of the incident set forth above is substantially correct.30Neeson,although he testified,did not deny making this statement.Neeson's attitudetoward the I. B. E. W. is illustrated by the following incident.Sometime prior to July5,1935, Neeson had a conversation with Powell,an employee,concerning the I.B. E. W.According to Powell,Neeson inquired whether Powell was one of the group of men whohad sent in I. B.E.W. applications.Powell said he was.Neeson then told Powellthat the respondent had Powell's interest at heart and that he thought Powell wasmaking a,mistake and was building a fence between himself and the respondent.Neesonadvised him that if he had not already paid dues to the I. B. E. W. not to do so.Neeson testified that while he had probably talked to Powell about the advantagesand disadvantages of the I. B. E. W. he had never questioned Powell's right to join it.Neeson denied that he had asked Powell whether he had sent in an I. B. E. W. application ALABAMA POW'FJR OOM'PANY669Starting on September 29, 1934, the National Labor Board, at therequest of the I. B. E. W., held an election among the employees in thevarious electrical departments to determine whether the employeesdesired the Representation Association or the I. B. E. W. to representthem for purposes of collective bargaining.This election lasted fora number of days. In connection with and prior to this election, therespondent paid the expenses of Representation Association council-men who went to various plants and urged the employees to.give theplan a chance to operate for 90 days and see what it could do for them.The Chairman of the General Council also travelled about the systemelectioneering at the respondent's expense.Just prior to the electionSuperintendent Lineberry suggested to G. W. Kindley, an employee,that he use his influence to get the men to "vote right" and said thatsome of the men were going off at a tangent. Lineberry also statedthat if the men chose the I. B. E. W., it would not be a representativeof their own choosing, that representation would be out of the em-ployees' hands.The Representation Association won the election.Also in September of 1934, Herbert Ross, Jr., asked SuperintendentDawkins for the use of the clubhouse at Martin Dam for an I. B. E. W.meeting.The clubhouse is located upon the respondent's propertyand is available to the employees for various social uses.Dawkinsrefused to allow the I. B. E. W. to use the clubhouse.He testified atthe hearing that he did not allow it to be used since the respondent'semployees from other dams were to attend; that he viewed these otheremployees as "outsiders" and the clubhouse was for the use of MartinDam employees only.Dawkins also testified that either in 1934 or1935 he himself had held a Rotary Club meeting at the clubhouse whichwas attended by some persons who were not employees of the re-spondent at all.We are satisfied that the true reason for Dawkins'refusal of the clubhouse to the I. B. E. W. was not that employeesfrom other dams were to attend the meeting but that Dawkins desiredto place an obstacle in the way of I. B. E. W. organizational efforts.At that time and up to July 5, 1935, the Representation Associationheld meetings in the first-aid room at Martin Dam. Thereafter, theRepresentation Association used the clubhouse for its meetings.Allmeetings of the various Representation Association Councils were heldduring working hours in the plants and the respondent met all thebut admitted that he had probably told Powell that he was making a mistake, that therespondent had Powell's interest at heart.Neeson also denied that he had advisedPowell not to pay I. B. E. W. dues but stated that he may have asked Powell what dueshe was paying.While the two versions vary in their details, it is clear that Neeson atleast advised Powell that he was making a mistake in joining the I. B. E. W. since therespondent had Powell's interestat heart,and we so find.Neeson's attitude toward the I. B. E. W. is further illustrated by his statement toMcIntosh in May 1935,that McIntosh could not expect a better job with the respondentso long as he was an I. B. E. W. member. 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDexpenses of the elections and other business of the Representation As-sociation incurred prior to July 5, 1935.In the latter part of October 1934 the respondent entered into nego-tiations with the Representation Association with respect to a contractgoverning wages, hours, and working conditions.A separate agree-ment governing the production department was also negotiated.Therecord is not entirely clear as to how the negotiations were carried onbut it appears that the Production Division Council ultimately ac-cepted a proposal made by Superintendent Neeson.In addition to the negotiation of the wage agreement the Repre-sentationAssociation carried on individual grievance work.Rosswas chairman of the Production Division Council from August 1934until April 1935 and was active in the grievance work.He was alsoa member of the I. B. E. W. until shortly after the I. B. E. W. lostthe election in September and October 1934.On one occasion inNovember or December 1934, Ross' superior, Dawkins, returned froma meeting of superintendents and told Ross that the superintendentsin the production department were "cussing out" Ross because of theseactivities.Dawkins testified, and we find, that he told Ross that thesuperintendents at the meeting had accused Ross of going around and"drumming up" grievances; that Dawkins thought it would be moresatisfactory if Ross waited until grievances came to him instead ofgoing around and asking the men if they had any grievances; thatthe superintendents felt that Ross was not handling grievances in themanner provided by the plan; andthat for Ross' own good it wouldbe well to handle grievances as the Plan provided.The record discloses nothing material concerning the activities ofthe Representation Association from this time until May 1935.OnMay 17, 1935, the General Council appointed a committee to rewritethe Representation Association's constitution, the Barry plan, in ordertomake it conform to the Act, which was then pending before theCongress.The Committee prepared a draft of an amended plan.One member of the committee, Howard Williams, submitted the drafttoMcWhorter, the respondent's attorney, to get his advice upon thewording of one section.McWhorter made a few changes in the word-ing.The proposed amended plan was then mimeographed upon paperprovided by the respondent and with the respondent's machines.Atthe same time the committee prepared and mimeographed, with therespondent'smachinery and stationery, a letter submitting theamended plan to the members and a ballot form for use in the voteupon the amendment.37Williams, a committee member, then spent37Howard Williams,a member of the committee,testified that the committee mimeo-graphed these documents in June 1935,prior to their approval by the General Council,because it desired to have the respondent meet the expenses involved.He could not ALABAMA POWER COMPANY671about a week in touring the system and getting the approval of variousdivision councilmen to the proposed amendment.The petition of 20per cent of the members for an amendment is required by the BarryPlan.The respondent paid Williams for the time spent in thisdistribution and paid the expenses incidental thereto.38On July 9, 1935, the General Council met in the Alabama PowerBuilding, Birmingham, voted to hold an election upon the amendment,and approved the explanatory letter and ballot already prepared bythe committee.The minutes of the meeting also disclose thatMcWhorter, the respondent's attorney, was called in to the meeting tointerpret some of the provisions of the Act; that the secretary of theGeneral Council was then instructed to write a letter to Barry advis-ing him that no expenses incurred after the effective date of the Actwould be certified to the respondent for payment; and that a pro-posal 39 for a general wage increase was taken up with Barry, whopromised that the General Council would have an answer on theproposal shortly.Copies of the proposed amended plan were then sent out to theDivision Councilmen for distribution to members of the Representa-tion Association, with the letter advising that an election would beheld upon it on August 20, 1935. Some meetings were also held toexplain the amended plan to the employees.On July 14 or 15, 1935,Councilman McRae went to Gorgas to hold such a meeting. EitherNorthcutt or Kindley, employees active in the Representation Associa-tion, told Superintendent Lineberry of the expected visit and Line-berry gave the Representation Association his permission to have themeeting held during working hours.McRae addressed the men andtold them it was necessary to amend the Barry plan because of thepassage of the Act.At about that time Lineberry told Northcuttrecall that the committee had been advised that the respondent would not or could notpay for this work at a later date.Lamar Aldridge,the respondent's treasurer,testifiedthat prior to the passage of the Act, he and Vice-President Barry decided that if theAct passed, the respondent could not continue to pay the expenses of the RepresentationAssociation.Barry testified that this decision was not communicated to the Representa-tion Association.ss The trip was completed prior to the effective date of the Act.as The proposal was in the form of a letter to the respondent's president and vice presi-dent which set forth arguments in favor of a wage increase and included the recommenda-tion that the respondent:"Seriously consider our statement that this Council and Representation Asso-ciation is threatened with destruction or replacement by outside labor organizationsunless some outstanding and significant move is sponsored and encouraged by thisAssociation and our Management."Barry's reply was delivered to the wage committee,which was appointed by the Repre-sentationAssociation,in July or August 1935. Barry explained the reasons why therespondent could not give a general wage increase at that time and with respect to theabove-quoted recommendation,pointed out that it was unsound ; that if the employeesdid not believe in the Representation Association they could change it;and that therespondent hoped that the fears of the Representation Association were groundless andthat the organization would be preserved. 672DECISIONSOF NATIONALLABOR RELATIONS BOARDthat if all the employees would get behind the Representation Asso-ciation it could be made to work without having any outside organi-zation 40The election on the amended plan was held on August 20, 1935.Ballot boxes were placed around the respondent's plants and at leastsome employees cast their votes during their working hours.Theconstitution, as altered by the amendment, was adopted.The amendment made only two substantial changes in the Repre-sentation Association; namely, in changing the name of the organiza-tion to Alabama Power Employees' Association and in providing thatif payment of expenses by the respondent should constitute a violationof any valid provision of law, the General Council. should then haveauthority to assess membership dues at the rate of 15 cents a month.The amended plan provided that the incumbent officers and council-men of the Representation Association should remain in office until thenext annual election.Other changes of a minor character, which inno way altered the general organizational scheme of the Representa-tion Association, were also made but many of the provisions of thetwo constitutions are identical.On August 20, 1935, with the acceptance of the amended constitu-tion, the Employees' Association came into being and the Representa-tion Association was considered dissolved.3.The Employees' Association from August 20, 1935, to July 23; 1938Officers and councilmen of the Representation Association con-tinued to act as such for the Employees' Association.41They con-tinuedto usethe Representation Association books and records andcarried to completion the negotiation of an agreement with the re-spondent, originally initiated by the Representation Association.The Employees Association's General Council and Production Divi-sion Council continued to meet in the respondent's building in Bir-mingham until May 1937.Many of the Departmental Councils con-tinued to meet and hold elections upon the respondent's property, insomeinstances in superintendents' offices during working hours, aslate asApril 1938.The Employees' Association officials likewisecontinued to use the respondent's stationery and had minutes of someof the council meetings typed by the respondent's stenographers.40About 2 weeks later Lineberry told Northcutt that the I. B. E. W. affected the re-spondent as would the shaking of a red rag in a bull's face and that the RepresentationAssociation affected the I. B. E. W. In the same way.1New officers and councilmen were elected in April 1936.Robert Klein was elected aschairman of the General Council shortly thereafter and continued to hold that positionuntilMay 1938.Klein was a cashier in the general office in Birmingham and handledthe respondent'sgeneral cash book.He had authority to recommend the hiring anddischarging of employees in his department. ALABAMA POWER COMPANY673The expenses of the election of August 20, 1935, conducted by theRepresentation Association were ultimately paid by the Employees'Association out of dues collected by it.Shortly after the election,the Employees' Association requested the respondent to deduct duesfrom the salaries of the employees.The respondent agreed to insti-tute a "check off" system but informed the Employees' Associationthat deductions could be made only upon the basis of individualauthorizations signed by the employees.The Employees' Associa-tion then had membership application cards printed which had at-tached to them authorizations for the deduction of Employees'Association dues from the salary due to the signer.An applicant ordi-narily signed both cards.42Distribution of these cards by the em-ployee representatives among the employees started about August 31,1935.43Solicitation in behalf of the Employees' Association wasundertaken by at least one supervisor, F. J. Springer, foreman ofthe substation maintenance crew, who was at that time the chairmanof his Division Council.Springer handed out the cards to the menin his crew and others and asked them if they wished to sign. Themen signed the cards and returned them to Springer who completedfilling them in.Springer testified that he filled in 40 or 50 applica-tion cards in this manner.As already indicated, the Employees' Association continued tofunction in much the same manner as had the Representation Asso-ciation.It negotiated contracts with the respondent and undertookthe settlement of individual grievances.During the active exist-ence 44 of the Employees' Association the respondent's officials madeclear to the employees that they would do well to refrain fromI.B. E. W. activity, and to join the Employees' Association.-During the year 1936, Superintendent Neeson inquired of McDaniels,an employee, whether he belonged to the I. B. E. W.When McDan-42Persons on commission rather than a straight salary did not sign the authorizations.3During 1936,Employee Representative Maxwell asked James Farrar to join and,when he refused,Maxwell asked why and wrote down the answer which Farrar gave.Farrar inquired why be did that and Maxwell replied that he wanted to turn over theanswers to Superintendent Neeson when he returned from Mobile and that he had alsowritten down the replies of other employees.Subsequently,Farrar asked Maxwell whetherhe had given the information to Neeson.Maxwell said that he had and that Neeson hadread the material and had requested that the employees'replies be turned over to him.Neither Neeson nor other supervisors spoke to Farrar about his failure to join theEmployees'Association or his reasons therefor.Neeson denied that he had requested Maxwell to get the information but did not denythat he had received such information from Maxwell.We find that Maxwell gave Neesonthe information."There is a conflict in the testimony as to whether the Employees'Association is stillin existence.This matter is discussed below." There is evidence that these officials were instructed not to interfere with labororganization and not support any union.The general instructions,unless they werefollowed, are immaterial.The activities of supervisors are coercive irrespective ofwhether they are carried on pursuant to, or in violation of, instructions.The respond-ent is not absolved from its responsibility for the acts of its agents merely because theywere contrary to instructions. 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDiels replied in the affirmative, Neeson advised him that it would bebest not to belong; that the respondent would do more for him if hewere not an I. B. E. W. member; and that the payment of I. B. E. W.dues was just a waste of money.46In late June 1936, Superintendent Lineberry asked F. F. Hyche,an employee, whether he had joined the I. B. E. W.Hyche saidthat he had applied for membership.Lineberry told Hyche that hehad been coming to Lineberry for advice on other matters but if theI.B. E. W. went on strike, he, Lineberry, would be through withHyche; that Hyche should join the Employees' Association and"build himself up" with the respondent.When Hyche replied thathe had not joined the I. B. E. W. because he was "against" the re-spondent, Lineberry explained that Hyche was either for or againstthe respondent since he could not "serve two masters."During thesummer of 1936, Superintendent Hall inquired from Mussleman, anemployee, what benefit he expected to derive from the I. B. E. W.and expressed the view that the only persons benefited by that or-ganization were its International officers, that it was "all hokum"about the rank and file receiving any benefit.After advising Mus-sleman that he could do his fellow workers more good by workinghard in the Employees' Association, Hall cautioned him that heneed not expect any good jobs with the respondent if he stayed inthe I. B. E. W.Mussleman replied that he did not believe that Hallor his assistant would discriminate.Hall answered, "Yes, but un-fortunately, we are not the Alabama Power Company."Sometime during the latter part of 1936, or in 1937,47 Superin-tendent Lineberry inquired of John Walker, an employee, "John,have you heard about our union."Walker said he had not. Line-berry said, "Well, we got a union, John, you can join it if you wantto.It will cost you 15 cents a month." The amount of dues men-tioned clearly indicates that it was the Employees' Association towhich Lineberry referred.In February 1937, Superintendent Dawkins said to Romine, anemployee, that he understood that Romine had withdrawn from theEmployees' Association, and that he was sorry Romine had done so.Dawkins advised Romine that so far as he, Dawkins, was concerned,Romine could belong to anything he wanted to but that Dawkins feltthat the respondent would rather that Romine did not belong to the'Neeson denied that he had ever discussed the I.B. E. W. with McDaniels in the year1936, and testified that he never discussed the I.B. E. W. with any of the men afterthe effective date of the Act.The views expressed are those Neeson is said by otheremployees to have expressed to them and we find no reason for questioning McDaniels'recollection of the date of the conversation.We find that the above statement Issubstantially correct.4The witness was not certain of the date but was sure that it was subsequent to 1935. ALABAMA POWER COMPANY675I.B. E. W.48On May 6, 1937, Fred Mayfield, an I. B. E. W. mem-ber, and two friends paid a visit to Lay Dam where S. R. Powersis the superintendent.On his way out of the plant, Mayfield metPowers who said to him, "Mayfield, I would rather you fellowswouldn't come up here trying to organize my men."Shortly prior to an election held by the Board in November andDecember 1937, discussed below, McRae, accompanied by W. S. Par-rish, another employee, went to visit the Rotary Substation at Mont-gomery, where Pete Chambliss was foreman.At that time Chamblissinformed McRae, in the presence of several employees of the sub-station, that he, Chambliss, was doing everything in his power tofight the I. B. E. W.; that the I. B. E. W. was misrepresenting thefacts when it said that the management was not antagonistic to theI.B. E. W.; and that the respondent's, vice president, Coleman, hadsaid at a banquet that the respondent did not need the I. B. E. W.,since the Employees' Association was filling the bill 49The respondent's attitude toward the I. B. E. W., and its freedomin allowing the employees to be aware of that attitude, is furtherdemonstrated by a letter sent on September 13, 1937, to Superintend-ent Dawkins by District Manager Kittredge.The letter reads asfollows :Mike Neeson [superintendent of production] told me the otherday that you and Winn [an employee] thought I was responsiblefor getting Winn sent back to Martin Dam, and he said he toldyou that I had nothing to do with it which was true.I think this may have started from something I said to Mr.Thigpen [an employee] one day when we were discussing unionactivities, before I found out that Thigpen was active in it [theI.B. E. W.]. I was talking to him about Winn keeping afterS8Dawkins'version of the incident was that the I. B. E. W. was discussed only withreference to its insurance program and that he had not told Romine that he felt that therespondent would prefer that Romine not join the I. B. E. W. In view of our findingsabove and below as to what various supervisors had stated the respondent's attitude tobe, both before and after this time, we find that the version of the incident given aboveis substantially correct.49 The version given above is McRae's.Chambliss testified that the visit took placeshortly before the election conducted by the Board in the fall of 1937; that a numberof men from the hydroelectric plants had visited the substation during that period and heso informed McRae ; that he, Chambliss,knew what McRae was there for and he wasgoing to vote against the I. B. E. W.; and that he had told McRae that he "was goingto do all the harm" to the I.B.. E.W. that he could. Chambliss denied that he had saidthat the I. B. E. W. was misrepresenting when it said that the management was nothostile to it and that he had quoted Coleman to the effect that the Employees'Associationwas filling the bill.Chambliss could not recall that Coleman's name was mentioned.Chambliss also testified that there had been no banquet or meeting with the respondent'sofficials in years.W.S.Parrish,who was also present at the interview,substantiallycorroborated McRae's version of the interview.We find, therefore,that McRae's versionof the interview is substantially correct but our finding does not go to whether or notColeman in fact made the statement attributed to him at the interview by Chambliss. 676DECISIONSOF NATIONAL LABOR RELATIONS BOARDour boys trying to induce them to join [the I. B. E. W.] and Iremarked to him that it might be a good thing to send Winnback to Martin Dam, but that is as far as the thing went.As stated above, pursuant to a request made by the I. B. E. W.,the Board, with the respondent's consent, on November 29, 30, andDecember 1, 1937, held an election among the employees of the re-spondent to determine whether or not they desired to be representedby the I. B. E. W.60 The I. B. E. W. was defeated in the electionby 84 votes out of the 1,186 votes counted.Shortly after the election, SuperintendentWinston informedMcIntosh that he personally did not care to what organization themen belonged but that he thought there was no question that therespondent would prefer to deal with the Employees' Association"as they had it" rather than with the I. B. E. W.A further illustra-tion of the respondent's continued assistance to and interference withthe Employees' Association is the conversation between R. C. Gauntand Superintendent Hall.Gaunt had been active in the Employees'Association but resigned on February 1, 1938.He had joined theI.B. E. W. some months earlier.At about the time of his resigna-tion from the Association, Hall asked Gaunt how he expected to getanywhere riding two horses.He also stated that Gaunt had someEmployees' Association records which he had been requested to re-turn and accused Gaunt of having turned them over to the I. B. E. W.instead.Gaunt, as a matter of fact, had not turned the records overto the I. B. E. W.On June 29, 1938, the respondent replied to the Employees' Asso-ciation's request for a meeting to negotiate a new contract by in-forming it that charges had been filed by the I. B. E. W. allegingthat the Employees' Association was dominated and supported bythe respondent, and that in view of the charges the respondent be-lieved it inadvisable to meet with the Employees' Association.TheEmployees' Association took no immediate action with regard to thisletter or the information contained therein.4.TheEmployees'Association and the Independent,from July 23,1938On July 23, 1938, R. B. Freeman,61 a member of the Employees'Association, called a meeting in Birmingham of employees selected60 The Employees'Association informed the Board that it did not desire to have itsname placed upon the ballot.Both the Employees'Association and the I. B.E W. wereactive in campaigning for the election,attempting to persuade the employees to vote asthe particular organizations desired.There is evidencE:in the record that Line ForemanOverton was requested to use his influence with his crew to get them to vote in favorof the I. B. E. W. but there is no evidence that he did so. A line crew usually consistsof 7 or 8 men.01Also referred to in the record as R. B.Freedman. ALABAMA POWER COMPANY677from various localities, of whom many were members of the Em-ployees' Association.At this meeting the Independent was organ-ized.One of the employees invited to the meeting was MarshallBlackmon, who subsequently became the president of the Independ-ent.On July 19, 1938, Freeman telephoned Blackmon and askedhim to meet him, Freeman, on July 23, 1938, in the Thomas JeffersonHotel in Birmingham.Blackmon asked Freeman what it was "allabout" and Freeman said that he would tell Blackmon when he sawhim.Blackmon testified that he had assumed that the meeting wasabout a union although he had no reason for making the assumption.Similarly, S.W. Templin'52 who became one of the vice presidentsand secretary-treasurer of the Independent, was invited to attend byFreeman and was told that he would find out. what it was about whenhe arrived.About 12 employees and Rice, an attorney, attended themeeting.Rice had previously been retained by the Employees' As-sociation in connection with the election held under the auspices ofthe Board in November 1937 and continued to represent the Em-ployees' Association during the summer and fall of 1938.Freemaninformed Heath, who inquired how the Independent happened toretain Rice, that Rice was retained by Freeman upon the recommen-dation of Howard Williams, treasurer of the General Council of theEmployees' Association.The meeting was opened by Freeman, who stated that the purposeof the gathering was to organize an independent union which wouldmeet the requirements of Federal and State laws.He explained thathe had consulted Rice, had requested him to draw up a constitution,and had then called together those present as representative personsfrom each division to go over and ratify the constitution drawn byRice.Freeman said that the Employees' Association was going tobe "thrown out," because the charges made by the I. B. E. W. wouldbe upheld by reason of the fact the Employees' Association was "de-rived" from the Representation Association.Rice also spoke andsaid that it was necessary to have a workable organization in theevent that the Employees' Association were ordered disestablishedby the Board because the Board, if there were only one labor or-ganization in existence, would then "recognize" the I. B. E. W. asthe exclusive bargaining agency without reference to whether or notitrepresented a majority.The constitution thus presented wasadopted at the meeting after some changes had been made. It hasnever since been accepted by the membership of the Independent orby representatives designated by the membership. In addition, of-ficers were elected at the meeting, to serve one year or until their52Templin is the local manager of the Sylacauga substation, in charge of three othermen. 678DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuccessors were elected.63A resolution was adopted that the nameof the organization should be Independent Union of Alabama PowerEmployees, Inc., and that it be incorporated.Provision was made formonthly dues of 25 cents.On July 27, 1938, incorporation papersfor the Independent were filed.On July 30, 1938, the officers of theIndependent distributed a letter to employees announcing formationof the organization, enclosing a copy of its constitution, and solicitingthe employees to join .54About August 1, 1938, Blackmon telephoned Lyle, the chairman ofthe General Council of the Employees' Association and inquired asto the status of the Employees' Association.Lyle informed Black-mon that the Employees' Association was not negotiating with therespondent, that things were at a "standstill."On August 11, 1938,the Employees' Association sent out a letter to its members informingtheminter aliathat charges involving it had been filed with theBoard, denying that the Employees' Association was dominated orsupported by the respondent, and stating that the Employees' Asso-ciation had requested from the respondent that if the respondentshould stipulate with the Board to withdraw recognition from ordisestablish the Employees' Association, the respondent retain theright to advise the employees concerning the basis for such action.On August 24, 1938, the Independent sent out a letter, signed byBlackmon, to all employees, soliciting membership in the Independentand stating :... the [Employees'] Association has successfully representedthe majority of the employees without coercion or interferencefrom anyone.Now after two elections in which the majority of the em-ployees have signified their desire not to be represented by anyoutside labor organization, the I. B. E. W. has filed charges withthe N. L. R. B. charging the Alabama Power Company withunfair labor practice arising out of its relationship with theAlabama Power Company Employees' Association ... Thesecharges,. as we understand them (and it is the opinion of competentcounsel), are sufficient grounds for the Labor Board to order thecompany to cease and desist negotiating with the ... Employees'Association ... if any one of these charges is sustained by the63 The sameofficers were holding office at the time of the hearing, no election havingbeen held in September 1938 as required by the constitution because the Independent hadno money to pay for an election.64On August 4, 1938, a second letter was sent out by the Independent to employeesexplaining that the organizers of the Independent had acted because of their feeling that"in view of certain charges having been filed by the I. B. E. W. with the N. L. it. B... . which charges,if sustained,would automatically disestablished the . . . Employees'Association,therefore leaving the employees without any majority bargaining whatsoever." ALABAMA POWER COMPANY679Labor Board, that would automatically disestablish the Em-ployees' Association as our majority bargaining agency, whichwould, of course, leave the employees without majority repre-sentation....... we are now again being forced to decide who shall bargainfor us.The answer should be, as has been in the past two elec-tions,the independent employee representative type of labor or-ganization.This Independent Union has preserved for the em-ployees the right to select who shall represent them to thecompany on matters of wages, hours, [etc.]... .I have been a member of the . . . Employees' Association sinceits organization, and definitely know that through its efforts it hasreceived a better wage agreement and many worthwhile accom-plishments that could not have been negotiated by any otherbargaining agency.I have discussed with the chairman of the . . . Employees'Association the status of the old organization, and he informedme that it would definitely disband and that no further dueswould be collected.His letter to each of you, [the letter ofAugust 11, referred to above] he said, was to let you know thatthe old organization was not tucking its tail and running, but wasemphatically denying charges made by the I. B. E. W.... Thechairman has already made application for membership in thenew organization [Independent]. (Italics supplied.)This letter was prepared with Rice's assistance as was all literaturesent out by the Independent.-Templin, the secretary of the Inde-pendent, attended to the mailing of the letters to prospective memberswhose names, according to his testimony, he procured from the rosterin the Employees' Association office 56 to which he had access as acouncilman in the Employees' Association from the engineering de-partment.Late in July 1938, the Independent arranged with theEmployees' Association, throughWilliams, to use space in the Em-ployees' Association office and to pay rent therefor for about a week.Subsequently, on October 1, 1938, the Employees' Association gaveup the office space and the Independent took it o'er.57Other letters were sent out from time to time soliciting the supportof the employees for the Independent.One of these letters was sent55No provision was made for the payment of Rice's fee.According to Blackmon, Ricewas taking a chance upon the success of the Independent.GeThe Employees'Association took office space on June 14, 1937.Prior to that timeits records were kept in the respondent's building and it received mail from the respond-ent'smail box.e7From August 25. 1938, until October 1, 1938, the Independent rented oilier officespace.283029-41-vol. 18--44 680DECISIONS OF NATIONAL LABOR RELATIONS BOARLto- S. R.Watson, superintendent of the Anniston District.Watsonreplied, in a letter to Blackmon, as follows :A few days ago I received a letter from you dated Sept. 19,1938, in which you invited me to sign an application for mem-bership in the Independent . . . I believe that this must havebeenan error in addressing.Heretofore in my capacity as Su-perintendent of the Anniston District . . . I have been barred bythe rest of the employees from membership in their unions. Ibelieve that was a reasonable ruling on their part and it seemstome that the ruling should still apply.However, if I amwrong and my membership would be of any value to the restof the employees I will be only to (sic) glad to help.Personal solicitation of membership in the Independentwas alsocarried on by those interested in the organization.They were as-sisted in this solicitation by the actions and attitudes of some of therespondent's supervisors.High-line foreman, R. L. Winn, receivedIndependent literature from Templin and took it around to the housesof the members of his crew in July or August 1938. On August 8,1938, after he had become a member of the Independent, Winn ac-companied Templin and another person active in the Independent toan Independentorganizationalmeeting held in the homeof J. R. Hall,Jr.,", then Employees' Association councilman from Martin Dam.This meeting was also attended by E. C. Milton, plant foreman ofthe,Upper Tallassee and ThurlowDams.69Winn addressed the meet-ing, spoke in favor of the Independent, and told of grievances whichhad arisen among the members of his crew and which had beenhandled by the Employees' Association.R. L. Winn's brother, W. D. Winn, a line foreman, during the noonhour on August 12, 1938, was filling out his. own Independent appli-cation card80 inthe respondent's local office and told two or threemembers of his crew who were present that those who cared to jointhe Independent might do so and that he would mail in their cardswith his own.W. D. Winn also filled in a portion of one Rhodes'58J.R.Hall,Jr., is the clerk of the respondent's three hydroelectric plants locatedon the Tallapoosa River.69 A plant foreman of a hydroelectric plant is also commonly referred to as an "assistantsuperintendent."Plant foremen have the same powers as other foremen.They are incharge of the plants in the superintendent'sabsence,and can make recommendationsconcerning the hire or discharge of employees, the final word on such matters beingreserved to E. W. Robinson,vice president in charge of operations,and S.M. Barry,vice'president and general manager.80 These application cards are almost identical with those used by the Employees'Association and were copied from the latter.Attached to them are authorizations to therespondent to deduct Independent dues from salary due the employees,identicalwiththose used by the Employees'Association.These authorizations have not been presentedto the respondent. ALABAMA POWER COMPANY681card at the latter's request.All the other members of W. D. Winn'screw had by then filled out their cards.At this time W. D. Winnwas a councilman in the Employees' Association and testified thatas faras he then knew the Employees' Association was still active.A substation maintenance foreman, J. O. Summers, distributed In-dependent application cards to the members of his crew.Early inAugust 1938, Vernon Taylor was given an Independent applicationcard by his superior, W. H. Murray."'Murray told Taylor to lookit over and if it suited him to fill it out and give it to Arthur Abels,who was in charge of the service department at Gadsden.At aboutthe same time, C. E. Packard, foreman in the turbine room at theGorgas plant, asked Chester Jackson whether he had yet joined theIndependent.Jackson said that he had not, that he wanted to knowmore about it first.Packard replied, "Well, the main thing is tokeep the I. B. E. W. out of here. Ninety or ninety-five percent ofthe members of the Independent Union had rather not have anyunion at all, but they would rather have a company union than havethe I. B. E. W." 62 That this was the attitude of the Independentmembers is shown by the testimony of Blackmon, president of theIndependent, who admitted at the hearing that the presence of theI.B. E. W. in the respondent's plantshad some effect upon himselfand the otherorganizersin coming to a decision to organize the In-dependent, although it was not "necessarily" one of the main reasonsfor organizing the Independent.On September 1, 1938, Lyle, chairman of the General Council ofthe Employees' Association, acting upon the advice of Rice, wrotethe respondent as follows :After due consideration of all the circumstances regarding therelationship of this Association with Alabama Power Company,ithas been decided to advise that effective immediately thisAssociation will not negotiate further with the Company, asthe majority bargaining agent for their employees... .You are also advised that this Association will not request anyfurther pay-roll deductions for membership dues.61Murray was an Employees'Association councilman in June 1937.His term expiredin April 1938.eaPackard denied that any such conversation had taken place.He also testified thatJackson's general reputation for truth was bad, that Jackson had made a number of mis-statements.Jackson testified that immediately.after the conversation he made a memo-randum of the conversation.Thismemorandum was introduced into evidence.Thememorandum gives a version substantially similar to that given in the text above, whichisa quotation of Jackson's oral testimony.The Trial Examiner,who observed the be-havior of the witness on the stand,found that Jackson's testimony was truthful.We seeno reason to question the memorandum made by Jackson shortly after the conversationand we find that the version of the conversation appearing in the text above is substan-tially correct. 682DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 7, 1938, the respondent replied to Lyle's letter andpointed out that the deductions were made upon the basis of in-dividual authorizations and not upon the basis of an agreementbetween the Employees' Association and the respondent.On Sep-tember 8, 1938, the Employees' Association replied and advised therespondent that it would not receive any "monies representing pay-roll deductions . . . whether the employees have withdrawn theirrequests and authorizations or not."The respondent then sent outnotices to the employees notifying them that it had been notified bythe Employees' Association that it would receive no further pay-rolldeductions in payment of dues and that the respondent could there-fore no longer comply with the authorizations to make deductions forthis purpose.The total amount deducted from salaries and paidover by the respondent to the Employees' Association for dues dur-ing the period that the check-off was in effect amounted to $7,115.40.Lyle testified that this action was taken pursuant to the authority,to take whatever action Rice recommended, vested in him by theGeneral Council at an informal meeting, sometime in August 1938,atwhich five out of seven councilmen were present.No regularmeeting was held for the purpose.Williams, treasurer of the Em-ployees'Association, testified that the only activities carried on bythe Employees' Association after June 30, 1938, were the administra-tion of the health and accident insurance program and the hospitali-zation insurance program, which were sponsored by it.Williamsfurther testified that no official of the organization had discussedwith him the question of financing it after June 30, 1938.Although there is conflicting evidence in the record as to whetheror not the Employees' Association is still in existence, it is clear andwe find that the Employees' Association ceased to act as a repre-sentative of the employees for purposes of collective bargaining withregard to wages, hours, and other conditions of employment on orabout September 1, 1938. It is also clear that thereafter the Em-ployees' Association continued to exercise its functions with regardto insurance programs, of which it was the sponsor.On September 9, 1938, the Independent wrote to the respondentadvising it that the Independent had been organized, that a majorityof the employees were expected to join, and that when they had done sothe Independent would request recognition.A copy of the Independ-ent's constitution and bylaws was enclosed.On October 14, 1938, theIndependent wrote to the respondent claiming to represent a majorityof the employees and requesting recognition as bargaining agent forthe employees.On October 17, 1938, the respondent replied that acomplaint had been issued by the Board against the respondent alleg- ALABAMA POWER COMPANY683ing that it had assisted in the formation of, and had contributed sup-port to, the Independent; and that in view of the pending complaint,the respondent thought it inadvisable to recognize the Independentuntil further developments on the complaint."5.ConclusionsIt is clear from the record that the Representation Association wasoriginally set up by the respondent; that it received complete finan-cial support from the respondent from its inception untilJuly 5,1935, that all its meetings were held upon the respondent's premises,usually during working hours; and that the respondent's otherproperty was used freely by'-'the Representation Association in theconduct of its business.It further appears and we find that therespondent's purpose in setting up and continuing to support theRepresentationAssociationwas to counteract the organizationalactivity of the I. B. E. W. That this was the respondent's purposeis shown by the fact that the Representation Association was organ-ized at the time when the I. B. E. W. was becoming active in its cam-paign for membership; by the respondent's hostility to the I. B. E. W.,as demonstrated by numerous remarks of supervisory officials to thateffect; and by Superintendent Lineberry's statement to the employeesunder his supervision that he had told Barry that if the respondentwould restore the bonus and give a wage increase he thought the"agitation" among the employees would stop and no form of repre-sentation would be necessary.That the respondent was deeply inter-ested in the adoption of the Barry plan is further indicated by theactivities of Superintendents Ames and Lineberry in connection withthe employees' election upon the acceptance or rejection of the Barryplan. It will be recalled that Ames had the plan resubmitted to a votewhen the first vote resulted in the defeat of the plan at the Magazineplant and that Lineberry warned that if the employees could not seethe question of the plan as the respondent saw it, they would sooneror later have to seek work elsewhere.That the superintendents wereacting pursuant to the respondent's well-understood policy that theplan was to be the form of employee representation to exist in itssystem, and as such was to be, accepted by the employees, is demon-strated by Superintendent Dawkins' statement that it would "lookbad" for his plant if the men did not join.m The Independent claims to have over 1,100 members,of whom 60 per cent are said tobe employees classified as field or physical workers. 1,191 employees voted in the elec-tion held in November 1937 under the auspices of the Board. The record does not disclosethe total number of employees who were entitled to vote in this election.The recorddoes show that it was not unusual for an employee to be a member of the I. B. E. W.and at the same time to be a member of the Representation Association or the Employees'Association,but it does not indicate whether there are many employees who belong bothto the I. B. E. W. and the Independent. 684DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe foregoing, together with the pressure put upon employees tojoin the Representation Association by superintendents in at least twoplants, and the continued expression of the respondent's hostility tothe I. B. E. W. by supervisors, indicate clearly that the Barry planwas forced upon the employees and was in no sense their free anduntrammelled choice.Nor was the election of September 1934 heldby the National Labor Board a much better test of the employees'desires in the matter of representation. - The respondent interferedwith and attempted to influence the results of this election by bearingthe expenses of the Representation Association's campaign, by urgingthe employees to give it a 90-day chance, and by Lineberry's sugges-tion that Kindley use his influence to get the men to "vote right." Inview of Lineberry's outspoken attitude of hostility to the I. B. E. W.,we entertain no doubt that he intended that the men should vote infavor of the Representation Association. In addition to the forego-ing, the respondent further clarified its hostility to the I. B. E. W.and favoritism to the Barry Plan, by denying the I. B. E. W. useof its facilitieswhile giving the Representation Plan completefinancial support.The respondent not only initiated and completely supported theRepresentation Association, it also interfered with the day-to-dayadministration of the Plan.As stated above, Superintendent Daw-kins complained to Ross, the chairman of the Production DivisionCouncil, about the latter's. activity in taking up grievances andwarned him that for his-own good it would be well to handle griev-ances as the plan provided.This implied threat to Ross' well-beingin an attempt to prevent him from exercising his best judgment inbehalf of his constituents is the clearest form of domination andinterference with the affairs of a labor organization.We find that the respondent was entirely responsible for the origi-nal organization of the Representation Association and that it there-after interfered with its administration and dominated and supportedthe Representation Association until July 5, 1935.The respondentcontends that these acts, which took place prior to the effective dateof the Act, are immaterial since they were not in violation of theAct.As already stated, the respondent's activities prior to the effec-tive date of the Act are not unfair labor practices within the meaningof the Act, but their influence upon the employees and their resultscontinued after that date.On July 9, 1935, the General Council ofthe Representation Association, holding a meeting in the respondent'sbuilding in Birmingham, decided to notify the respondent that nomore expenses would be turned over to the respondent for payment.Other than this cessation of the respondent's direct financial sup- ALABAMA POWER COMPANY685port, 114 the Representation Association continued unchanged after theeffective date of the Act until the amendment of its constitution ofAugust 20, 1935, which resulted in the formation of the Employees'Association.We find that after the effective date of the Act, therespondent continued to interfere with, dominate, and support theRepresentation Association, an organization originally formed by it,and thereby interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.Through the action of Howard Williams, then the secretary of theGeneral Council of the Representation Association, the respondentbore a substantial portion of the cost of the amendment to the con-stitution of the Representation Association which resulted in theorganization of the Employees' Association. It paid for the mimeo-graphing and paper required for the various necessary documents andpaid Williams' traveling expenses in connection with the amendment.Although the respondent's major outlay was made 65 prior to the effec-tive date of the Act, nevertheless it resulted -in substantial assistancein the formation of the Employees' Association, since neither theRepresentation Association nor the Employees' Association had, atthat time, any funds of their own, and a large number of documentswere prepared.°°The amendment made only two substantial changes in the Barryplan; it changed the name of the organization, and it allowed duesof 15 cents a month to be assessed in the event that payment ofexpenses by the respondent should violate any law.The officers ofthe Representation Association continued to act as officers of theEmployees' Association; they continued to use the RepresentationAssociation books and records in the transaction of the Employees'Association's business; and continued and concluded the negotiationof an agreement with the respondent, which they had initially soughtas officers of the Representation Association.Meetings and elec-tions of the various Councils of the Employees' Association con-tinued to be held upon the respondent's premises, sometimes duringworking hours. 117Such expenses of the amendment to the Representa-86The employees as a whole were given no notice that the respondent had ceased givingdirect financial support.So far as they knew, the Representation Association was stillfully supported by the respondent.esThe respondent'smachines,after the effective date of the Act, were used by theRepresentation Association to fill in blank dates left in the documents.ee Further assistance in the organization of the Employees'Association was the adviceof the respondent's attorney upon the wording of one section of the amendment.Wil-liams' action in showing the proposed amendment to the respondent's attorney furtherindicates the subservience to the respondent of those responsible for the organization ofthe Employees'Association.e7 As stated above, the Council meetings held in Birmingham were not held upon therespondent's premises after May 1937 but local meetings and elections were so held atleast as recently as April 1938. 686DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion Association as were not met by the respondent, in the mannelabove indicated, were ultimately paid out of the funds of the Em-ployees' Association.68It is clear from the foregoing, and we find,that the Employees' Association is the same organization as the Rep-resentationAssociation, operating under a new name; that therespondent contributed financial support to the formation of theEmployees' Association; and that it thereafter assisted the Em-ployees' Association by allowing it free use of the respondent's prop-erty and time for meetings and elections.We find further that therespondent aided the Employees' Association by collecting its duesthrough the "check-off" system administered by the respondent.The"check-off" did more than merely facilitate the collection of dues. Italso discouraged the employees from withdrawing from the Em-ployees' Association, since the only method of stopping the paymentof dues was to notify the respondent to cease making the deductions.Since the employees were made well aware of the respondent's desirethat the Employees' Association endure, both by the assistance ren-dered to it and by the activities of supervisory employees, theywould naturally be hesitant to advise the respondent to cease deduct-ing dues.Thus the "check-off" tended to perpetuate the effects of therespondent's unfair labor practices.During the active existence of the Employees' Association, therespondent's officials made it clear to the employees that they woulddo well to join the Employees' Association rather than the I. B. E. W.;that the respondent would do more for them if they were notI.B. E. W. members; that they should join the Employees' Associa-tion and "build up" themselves with the respondent; and thatI.B. E. W. members need not expect good jobs. This course ofconduct clearly interfered with the formation and administrationof, and gave support to, the Employees' Association, since its neces-sary effect was to make the employees fearful that a failure to jointhe Employees' Association rather than the I. B. E. W. would resultin economic hardship to, or discrimination against, them.Upon the basis of the foregoing, we find that the respondent hasdominated and interfered with the formation and administration ofthe Employees' Association and has contributed financial and othersupport thereto and has thereby interfered with, restrained, and co-erced its employees in the exercise of the rights guaranteed by Section7 of the Act.By the activities of the respondent's officials and by the variousforms of support contributed to the Employees' Association, theemployees were fully advised that the respondent favored the Em-68The expenses were originally met by various officials of the Representation Associa-tion and they were reimbursedby the Employees'Association. ALABAMA POWER COMPANY687ployees' Association and that a failure to support that organizationmight result in some economic injury to themselves.The employeesalsoknew that the respondent had persisted in its policy of supportand favoritism with respect to both the Representation Associationand the Employees' Association over a long period of time, both be-fore and after the effective date of the Act.Under these circum-stances, we find that the employees could not have felt free in theirchoice of bargaining representatives.Thus the election of November1937, held under the auspices of the Board, was not a true indicationof the desires of the employees as to a bargaining representative.The final consideration here presented is that of whether or notthe Independent has been dominated, interfered with, and supportedby the respondent.The Trial Examiner found that the respondentcaused to be formed, and sponsored, the Independent.The evidencerelating to the respondent's direct interference in the formation ofthe Independent is summarized above and concerns the assistancegiven the Independent by supervisors in the solicitation of members.Foreman R. L. Winn distributed Independent literature to the mem-bers of his crew at their homes; he attended and spoke at an Inde-pendent organizational meeting; Foreman Milton attended the samemeeting; Foreman W. D. Winn offered to mail in the applicationcards of the members of his crew with his own; Foreman Summersdistributed application cards to the members of his crew; ForemanMurray gave Taylor an application card and told him to fill it out ifit suited him; and Foreman Packard asked Jackson if he had joinedthe Independent and advised him that the principal object of theIndependent was to keep out the I. B. E. W.As to all these foremen,the respondent contends that there is nothing in the character of theirposition upon which to base an inference that they could speak forthe respondent in a matter of policy affecting the respondent's entiresystem.The foremen in question have authority to make recom-mendations concerning the hiring and discharge of employees, whowork under their immediate direction and take orders from them.They represent the management to those working under them andas such have at least apparent authority to inform the employeesupon the respondent's policy.The respondent is responsible fortheir activities."'The respondent also urges that the assistance contributed by theforemen is no indication of interference with, or domination or sup-port of the Independent because foremen are eligible to I. B. E. W.membership.Whatever may be the merits of such a contention under66Matterof Swift 6 CompanyandAmalgamated Meat Cutter8and ButcherWorkmenof NorthAmerica, LocalNo. 641etat., 7 N.L.R. B. 269, enf'd as mod.,Swift &Co. v.N. L. R. B.,106 F. (2d) 87 (C. C. A. 10). 688DECISIONSOF NATIONALLABOR RELATIONS BOARDother circumstances, we do not regard it as valid under those herepresented.Here, the respondent had, for almost 4 years, followeda policy of dominating, interfering with, and supporting labor or-ganizations of its employees. It had, as we have found, made plainto them upon many occasions its hostility to the I. B. E. W., hadthreatened to discriminate against those who persisted in remainingmembers of the I. B. E. W., and had advised employees that theywould better their positions by being members of the RepresentationAssociation or of the Employees' Association.The respondent tookno action at any time to advise the employees that there was anychange in this policy, or that it no longer intended to dominate andsupport organizations of its employees which were amenable to itswishes.Under these circumstances, the employees could not havefelt free to join whatever organization they desired.70 In additionto the above considerations, it may be pointed out that while therecord discloses that at least two foremen were members of theI.B. E. W., there is no evidence in the record that they undertooksolicitation in behalf of the I. B. E. W. after the effective date ofthe Act.We find that by the activities of the foremen in behalf of the Inde-pendent, the respondent interfered with the formation of, and gaveassistance to, the Independent.An analysis of the constitution and organizational structure of theIndependent supports the conclusion that it is not an organizationcapable of operating independently of the respondent's wishes. Inmany respects, the constitution is similar to, and in some instances, al-most identical with, the constitution of the Employees' Association. Itwill be recalled that, with the two exceptions noted above, the constitu-tion of the Employees' Association was substantially the Barry planwhich had been foisted upon the employees by the respondent.Theconstitutions of both the Employees' Association and the Independentlimit their membership to the respondent's employees and providethat membership is terminated upon the termination of the employer-employee relationship.Both establish three tiers of employee-repre-sentation councils (in the case of the Independent, called "Boards"),local councils, Division Councils, and a General Council (in the caseof the Independent, called the "Executive Board") and in which thechairmen of the local councils or boards make up the Division Coun-cils or Boards, and the chairmen of the Division Councils or Boardsmake up the General Council or Executive Board.The Independent"There is some evidence in the record that one or two of the respondent's officials had,in the past,stated that employees were free to join any labor organization they desired.However, in the face of many statements and other indications to the contrary, theycould have carried little weight with the employees. ALABAMA POWER COMPANY-689has changed the electoral divisions in some of the Divisions and hasadded a Division or two, but the plan of organization is essentiallythat of the Employees' Association; namely, an employees' representa-tion plan in which the membership as a whole is far removed fromany direct control over the highest governing body, the GeneralCouncil or the Executive Board.Both constitutions require that employee representatives be mem-bers of the organization and employees of 1 year's standing, whicheffectually prevents the employees from designating non-employees astheir bargaining representatives.Both provide that employee repre-sentatives who leave the respondent's employment or who are trans-ferred from the electoral division from which they were elected aredeemed to have vacated their offices.This provision vests in therespondent control over the representatives chosen by the employees.If an employee representative is distasteful to the respondent for anyreason, it can prevent him from acting as such by discharging ortransferring him.The respondent originally vested this control initself in the Barry plan and maintained it thereafter in the constitu-tion of the Employees' Association.That the Independent shouldprovide the respondent with the power to disqualify the representa-tives selected by the employees is persuasive evidence of the Inde-pendent's subservience to the respondent.Representativeswho are themselves employees, completely de-pendent upon the respondent, cannot act freely in the interest of theirconstituents unless they are in some way protected against economiccoercion by the respondent.The constitution of the Independentmakes no attempt to provide such protection.On the contrary, itprovides that its members, which includes the employee representa-tives, lose their membership if they cease being employees.Havinglost his membership, an employee representative could not have hisdischarge protested as a grievance since provision is made only fortaking up the grievances of members.Neither constitution makes provision for general membership meet-ings at which the membership can discuss its problems and instructits representatives.Under both constitutions, meetings can only becalled by the various councils or boards or upon petition of a largenumber of members.The membership's only functions under bothconstitutions appear to be the payment of dues and voting for repre-sentatives or on amendments to the constitutions.This pattern ofmembership non-participation, as well as the other essential elementsof organizational structure discussed above, was originated by the re-spondent in the Barry plan, continued thereafter through themedium of the Employees' Association, and was ultimately adoptedby the Independent.The organizers of the Independent necessarily 690DECISIONSOF NATIONALLABOR RELATIONS BOARDwere aware of the respondent's sponsorship of the Employees' Asso-ciation.The form taken by the Independent clearly flowed from therespondent's hostility to outside labor organizations and its openpreference for the Employees' Association and its predecessor, theRepresentation Association.In view of the foregoing, the Independent may realistically beregarded as the successor to the Employees' Association. It is appar-ent,moreover, that the two organizations are more closely relatedthan the organizers of the former were willing to acknowledge.They did admit, however, that the Independent was organized tosupplant the Employees' Association and that one of the factorsleading to its formation was a desire to prevent the I. B. E. W. frombecoming the majority representative.As noted above, the respond-ent originally formed the Representation Association to prevent theI.B. E. W. from gaining a foothold and as a part of its policy ofopposition to the I. B. E. W. The respondent continued its policyof opposition to the I. B. E. W. and support of a competing labororganization after the organization of the Representation Associa-tion's successor, the Employees' Association. In this respect, theIndependent was the direct successor to the Employees' Associationas the respondent's bulwark against the I. B. E. W. The Inde-pendent took care to emphasize to the employees that it was theEmployees' Association's successor.In its letter to the employeesof August 24, 1938, the Independent pointed out that, like the twoAssociations, it was "the Independent employee representative typeof labor organization," and that the chairman of the Employees'Association had joined the Independent.Viewed against the back-ground of the respondent's policy of support of labor organizationsof the type represented by the Independent, the letter indicated tothe employees that they would do well to join the Independent, assuccessor to the favored Employees' Association.A further connection between the Employees' Association and theIndependent appears in the similarity of their constitutions.Bothemployed the same attorney, who represented and advised themconcurrently.As early as August 1, 1938, the chairman of theGeneral Council advised one of the organizers of the Independentthat the Employees' Association would no longer act as bargainingagent, but made no formal disclosure to this effect to the respondentuntil September 1, 1938.On September 7, 1938, the Independentwas sufficiently organized to advise the respondent that it wouldsoon be seeking recognition as the exclusive representative of theemployees.Other factors point to a substantial identity of theEmployees' Association and the Independent.The former allowedthe latter to use its membership lists for organizational purposes; ALABAMA POWER COMPANY691a number of Employees' Association councilmen were active insoliciting in behalf of the Independent; Howard Williams, prominentmember and treasurer of the Employees' Association, assisted inmailing Independent literature; and the chairman of the Employees'Association'sGeneral Council joined the Independent before anynotice was given to the respondent or to the membership of theEmployees' Association that it would no longer act as bargainingrepresentative.Under the circumstances, we think it clear that the Independent'sorganizers, the respondent, and the respondent's employees, all re-garded the Independent as the successor to the Employees' Associa-tion, designed to combat the I. B. E. W. on the respondent's behalf.We deem it important to stress again the effect of the respondent'slong-standing and widely expressed policy of hostility toward trulyindependent labor organizations in general and the I. B. E. W. inparticular.The fundamental purpose of the Act is that employeesshould be afforded a full and free opportunity to choose their bar-gaining representatives, without the influence of the employer beingbrought to bear, either bluntly or subtly, so as to interfere with theirchoice.The respondent's failure to make any genuine effort to undothe effects of its unfair labor practices and to conform its laborpolicy to the law of the land is clear. Its 4-year campaign of spon-sorship of "inside" organizations and hostility to the I. B. E. W. wasin no wise disavowed by the mere diminution of the vigor with whichthis policy was proclaimed to the employees.The conclusion isinescapable that the formation of the Independent was in large parta response to the continuing desire of the respondent for a labororganization patterned after its own creature, the original Repre-sentation Association.We find that the continued existence of the Independent, withthe accompanying background of employer interference, domination,and support of its two predecessor organizations, offers a permanentobstacle to any free choice by the employees of their representativesfor the purposes of collective bargaining.Upon the basis of the foregoing, we find that the respondent domi-nated and interfered with the formation and administration of theIndependent, and contributed support to it, and thereby interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.IV. THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of respondentdescribed in Section I above, have a close, intimate, and substantial 692DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYWe have found that the respondent has dominated and interferedwith the formation and administration of the Representation Asso-ciation, the Employees' Association, and the Independent, and hascontributed support to them. In order to effectuate the policies ofthe Act and free the employees of the respondent from such domina-tion and interference, and the effects thereof, which constitute acontinuing obstacle to the exercise by the employees of rights guar-anteed by the Act, we shall order the respondent to withdraw allrecognition from the Employees' Association, to disestablish it as arepresentative of the employees for the purposes of collective bar-gaining with respect to grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment.Weshall not, however, extend our order of disestablishment to the rela-tionship between the respondent and the Employees' Association inso far as it pertains to the accident and health insurance programand the hospitalization insurance program sponsored by the Em-ployees' Association.We shall further order the respondent not torecognize the Independent in the future as a representative of theemployees for the purposes of collective bargaining.We have foundthat the sum of $7,115.40 was turned over by the respondent to theEmployees' Association pursuant to an agreement by the respondentto collect dues for the Employees' Association by pay-roll deductions,such collection of dues being a further type of support and assistancerendered to an employer-dominated organization.As we said inMatter of The Heller Brothers Company of NewcomerstownandInternationalBrotherhood of Blacksmiths, Drop Forgers, andHelpers : 71It seems plain to us that the authorization by an employeefor the check-off of dues owed to an organization which hisemployer has formed and continues to dominate cannot be con-sidered as having been voluntarily given by the employee.Whencheck-off authorizations are sought under such conditions theemployee is placed in a position of permitting the check-off orof putting himself squarely upon record as openly opposed tothe Company's wishes.No employee confronted with such anoption can be regarded as having exercised free choice.Thus717 N. L. R. B. 646. See alsoMatter of West KentuckyCoalCompanyandUnitedMineWorkers of America, District No.23, 10 N. L. R. B. 88. ALABAMA POWER COMPANY693the same pressures by the respondent which compelled its em-ployees to abandon their free choice of representatives enforcedtheir acquiescence in the check-off.Under the circumstances wewill restore the status quo by ordering the respondent to reim-burse its employees for amounts deducted from wages as duesfor the Independent.Adapting the reasoning of the above-quoted paragraph to the factsin this case, we will order the respondent to make whole its employeesindividually for the full amounts deducted from their wages as dues.Since we have found that the Representation Association is nolonger in existence, we shall make no order with respect to it.The respondent will, in addition, be ordered to cease and desistfrom dominating and interfering with the formation and adminis-tration of and from contributing support to the Employees' Asso-ciation, Independent, or any other labor organization; and to ceaseand desist from interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities, for the purposes of collective bargaining or other mutualaid or protection.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.InternationalBrotherhood of ElectricalWorkers,AlabamaPower Employees' Association, and Independent Union of AlabamaPower Employees, Inc., are labor organizations and Alabama PowerCompany Employees Representation Association was a labor organi-zation within the meaning of Section 2 (5) of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of the Alabama Power Company Employees'RepresentationAssociation;Alabama Power Employees' Associa-tion; and Independent Union of Alabama Power Employees, Inc.,and by contributing support to said organizations, has engaged inand is engaging in unfair labor practices, within the meaning ofSection 8 (2) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed by Section7 of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act. 694DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,Alabama Power Company, Attalla, Alabama, and itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration of Alabama Power Employees' Association and 'IndependentUnion of Alabama Power Employees, Inc., or with the formationor administration of any other labor organization of its employees,and from contributing support to said Alabama Power Employees'Association or to Independent Union of Alabama Power Employees,Inc., or to any other labor organization of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights to self-organization, toform, join, or assist labor organizations, to bargain collectively withrepresentatives of their own choosing, and to engage in concertedactivities, for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from Alabama Power Employees'Association as a representative of any of its employees for the pur-poses of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of employment, and completely disestablish Alabama PowerEmployees' Association as such representative; provided that thewithdrawal of such recognition shall not require the interruptionof the relationship between the respondent and the Alabama PowerEmployees' Association relating to the accident and health insuranceprogram and the hospitalization insurance program sponsored byAlabama Power Employees' Association;(b)Refrain from recognition of Independent Union of AlabamaPower Employees, Inc., as a representative of any of its employeesfor the purposes of dealing with the respondent concerning griev-ances, labor disputes, wages, rates of pay, hours of employment, orother conditions of employment;(c)Reimburse, individually and in full, all employees who were,or still are, members of Alabama Power Employees' Association forall dues which it has deducted from their wages, salaries, or otherearnings, on behalf of Alabama Power Employees' Association pur-suant to the arrangement between the respondent and the AlabamaPower Employees' Association ALABAMA POWER COMPANY695(d) Immediately post notices in conspicuous places in each of itsplants, office buildings, or other buildings throughout its system, andmaintain such notices for a period of sixty (60). consecutive days,stating that the respondent will cease and desist in the manner setforth in 1 (a) and (b), and that it will take the affirmative actionset forth in 2 (a), (b), and (c) of this Order;(e)Notify the Regional Director for the Fifteenth Region inwriting. within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.283029-41-vol. 18-45